DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 07/08/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Response to Arguments
Applicant’s arguments with respect to claims 1,14,19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,10,23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) and Cromer et al. (US Pub 2015/0169218 A1).
Regarding claim 1; Lee teaches a device (an electronic device 100, Fig.1), comprising: 
at least one processor (Central Processing Unit (CPU) 111 included in a controller 110); 
a display (a display 190) accessible to the at least one processor (Fig.1); and 
storage (ROM 112) accessible to the at least one processor and comprising instructions executable by the at least one processor ([0066]) to: 
identify, in a first instance, a first height (a first height h1 of input means 810, Fig.8A) of a hover of a portion of a user's body over the display ([0017,0088,0131], the input mean can be a user’s finger or pen); 
correlate the first height to a first user input parameter ([0132], a stroke thickness is associated with a height of the input means. In particular, a brush writing effect of increasing a stroke thickness with a lower height of input means); 

    PNG
    media_image1.png
    2145
    1689
    media_image1.png
    Greyscale

execute at least a first operation at the device in conformance with the first user input parameter ([0131], the controller 110 senses a hovering position 822 of the touch pen 200 and a height h2 of input means 820 above the electronic device 100. The height h2 in FIG. 8B is lower than the height h1 in FIG. 8A. Thus, the controller 110 displays a brush writing effect 802 in the input area 800 by increasing the stroke thickness).
	Lee does not teach at any time while tracking hovering of the portion for execution of the first operation, identifying a first gesture as being performed by the user, the first gesture being a motion of a body part with respect to the display while the body part hovers over the display and is distanced therefrom, based on the identification of the first gesture, generate a locked user input parameter corresponding to a current hover height of the body part; set the device to use the locked user input parameter regardless of whether the height of the hover of the portion of the user's body changes.
	Sheik-Nainar teaches at any time while tracking a touch force for execution of the first operation (Fig.3, [0005,0075], a method of dynamically adjusting a parameter (e.g., scrolling, zooming, audio identifying a first gesture as being performed by the user (Figs.4,27, [0076], a current parameter is locked in response to detecting an additional input object 406), the first gesture being a motion of a body part with respect to the display (Figs.3,4; additional input object 306/406 is detected on the touch panel), generate a locked user input parameter corresponding to a current touch force of the body part; set the device to use the locked user input parameter (Figs.3-5; [0076,0077], the modulated interface parameter is locked at a current level (e.g., segment 512, Fig.5)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee of controlling a handwriting having thickness varied in response to a height of input means to include the method of Sheik-Nainar of dynamically adjusting an interface parameter based on applied force; and locking the interface parameter at a current level in response to detecting an additional input object on the touch panel. Accordingly, a combination of Lee and Sheik-Nainar would render a method of dynamically adjusting a thickness of a handwriting based on a hovering height of pen; and locking the thickness corresponding to current height regardless of whether the height subsequently changes in response to an additional input object. The motivation would have been in order to improve the user experience.
	Lee and Sheik-Nainar do not teach that the first gesture being a motion of a body part with respect to the display while the body part hovers over the display and is distanced therefrom.
	Cromer teaches the first gesture being a motion of a body part with respect to the display while the body part hovers over the display and is distanced therefrom ([0005], Cromer discloses a method of switching an interface mode using input gesture such as a hover gesture).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee and Sheik-Nainar of fixing a thickness of a handwriting in response to a selection of an option on a touch screen to include a method of Cromer of switching an 
Regarding claim 2; Lee, Sheik-Nainar, and Cromer teach the device of claim 1 as described above. Lee further teaches that the first user input parameter relates to a first stroke width (Fig.8A, a brush writing effect corresponding to a hovering position (e.g., 812 or 822)), and wherein the first operation comprises presenting, according to the first stroke width (a brush writing effect has a thickness associated with a height of input means, [0129-0132]), a representation of handwriting input or drawing input sensed by the device based on movement of the portion of the user's body above the display, the representation being progressively presented as handwriting input or drawing input is received (a brush writing effect 802 is displayed in response to a movement of input means above the electronic device).
Regarding claim 10; Lee, Sheik-Nainar, and Cromer teach the device of claim 1 as described above. Lee further teaches the hover of the portion of the user's body over the display does not comprise the portion of the user's body physically touching the display (Figs. 8A, 8B; [0089], a touch may include a non-contact touch).
Regarding claim 23; Lee, Sheik-Nainar, and Cromer teach the device of claim 1 as described above. Lee does not teach that subsequent to identifying the first gesture and while the locked user input parameter is in effect, identify a second gesture as being performed by the user, the second gesture being another motion of the body part with respect to the display while the body part hovers over the display and is distanced therefrom; based on the identification of the second gesture, remove the locked user input parameter from continuing to be in effect so that the device subsequently varies one or more user input parameters based on the body part’s hover height with respect to the display.
subsequent to identifying the first gesture (step 2710 is subsequent to a step 2706, Fig.27) and while the locked user input parameter is in effect (step 2708, maintain first state of user interface parameter), identify a second gesture as being performed by the user (step 2710, detecting a subsequent input object), the second gesture being another motion of the body part with respect to the display while the body part hovers over the display and is distanced therefrom (Fig.26,27, [0042], step 2710); based on the identification of the second gesture, remove the locked user input parameter from continuing to be in effect so that the device subsequently varies one or more user input parameters (step 2710, resuming modulation of interface parameter upon detection of subsequent input object). The motivation is the same as claim 1.
	Lee and Sheik-Nainar does not teach the second gesture being another motion of the body part with respect to the display while the body part hovers over the display and is distanced therefrom. 
	Cromer teaches the second gesture being another motion of the body part with respect to the display while the body part hovers over the display and is distanced therefrom ([0005], Cromer discloses a method of switching an interface mode using input gesture such as a hover gesture). It would have been obvious to one of ordinary skill in the art to modify the method of resuming modulation of user parameter by detecting a subsequent input object as taught by Sheik-Nainar to include the hover gesture of Cromer such that the hover gesture is used to resume modulation of interface parameter. The motivation would have been in order to improve user experience.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) and Cromer et al. (US Pub 2015/0169218 A1) as applied to claim 1 above; further in view of Shim et al. (US Pub 2015/0042580 A1) and Lin et al. (US Pub 2019/0369797 A1).
Regarding claim 3; Lee, Sheik-Nainar, and Cromer teaches the device of claim 1 as described above. Lee, Sheik-Nainar, and Cromer do not teach that the first user input parameter relates to a first position of a slider along a volume level scale, and wherein the first operation comprises positioning the slider along the volume level scale at the first position and adjusting a volume level for the device to a first volume level corresponding to the first position.
	Shim teaches that the first user input parameter relates to a volume level scale, and wherein the first operation comprises adjusting a volume level for the device to a first volume level (Fig.14, [0194-0197], a user input parameter relates to a volume level scale. A volume level is adjusted based on a distance between a user’s finger with respect to a touch screen).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee of controlling width of handwriting in response to a height of a user’s finger to include the method of Shim of controlling volume in response to a user’s hand closer or farther from a touch screen such that the volume level is adjusted in response to a height of a user’s finger. The motivation would have been in order to improve user experience.
	Lee, Sheik-Nainar, Cromer, and Shim does not teach a slider along a volume level scale (In particular, Shim discloses a volume indicator showing a volume level (Fig.14). However, Shim does not discloses a slider).
	Lin teaches first user input parameter relates to a first position of a slider along a volume level scale (Fig.4, [0031], a method of adjusting volume by selecting an operation mode corresponding to volume adjustment including a slider along a volume level scale), and wherein the first operation comprises positioning the slider along the volume level scale at the first position and adjusting a volume level for the device to a first volume level corresponding to the first position ([0031], the user adjusts volume by dragging the slider to a desired position).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee and Shim to include the method of Lin of providing a slider along a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) and Cromer et al. (US Pub 2015/0169218 A1) as applied to claim 1 above; further in view of Kim et al. (US Pub 2011/0084962 A1, hereinafter to “Kim’962”) and Lin et al. (US Pub 2019/0369797 A1).
Regarding claim 5; Lee, Sheik-Nainar, and Cromer teach the device of claim 1 as described above. Lee does not teach that the first user input parameter relates to a first position of a slider along a display brightness level scale, and wherein the first operation comprises positioning the slider along the display brightness level scale at the first position and adjusting a display brightness level for the device to a first display brightness level corresponding to the first position.
	Kim’962 teaches the first user input parameter relates to a display brightness level scale (Fig.12F; [0241], a brightness is increased or decreased in response to detecting a proximity distance between a user’s finger and a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee of controlling width of handwriting in response to a height of a user’s finger to include the method of Kim’962 of adjusting a display brightness based on a proximity distance between a user’s finger and a display panel. The motivation would have been in order to improve user experience.
	Lin teaches the first user input parameter (Fig.4, a method of controlling a screen brightness) relates to a first position of a slider along a display brightness level scale (Fig.4, when an operation mode corresponding to screen brightness adjustment is selected, a slider operation interface 282 is displayed. A location of the slider would be corresponding to brightness level of the screen), and wherein the first operation comprises positioning the slider along the display brightness level scale at the first position and adjusting a display brightness level for the device to a first display brightness level corresponding to the first position ([0031], the user adjusts brightness by dragging the slider).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee and Kim’962 of controlling a display brightness based on a proximity distance between a user’s finger and a display panel to include the method of Lin of providing a slider along a display brightness scale; and adjusting the screen brightness when the slider is moved along the display brightness scale. The motivation would have been in order to facilitate the display brightness adjustment.
Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of in view of Sheik-Nainar (US Pub 2013/0257769 A1) and Cromer et al. (US Pub 2015/0169218 A1) as applied to claim 1 above; further in view of Shim et al. (US Pub 2015/0042580 A1).
Regarding claim 7; Lee, Sheik-Nainar, and Cromer teach the device of claim 1 as described above. Lee further teaches that the display is a capacitive touch-enabled display ([0019]). Lee does not explicitly teach that input from the capacitive touch-enabled display is used to identify the first height.
	Shim teaches that input from the capacitive touch-enabled display is used to identify the first height ([0087], when the touch screen is implemented as a capacitance type, proximity of a finger to the touch screen is sensed by changes of an electromagnetic field. The touch screen can be categorized into a proximity touch sensor configured to detect a proximity touch (non-contact touch) which may be 1-2cm).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Shim of using a capacitive touch screen to detect a height of finger over the touch screen. The motivation would have been in order to facilitate the proximity touch detection.
Regarding claim 8; Lee, Sheik-Nainar, and Cromer teach the device of claim 1 as described above. Lee further teaches that at least one proximity sensor (Fig.1, [0084], a proximity sensor 170b is included in a sensor module 170) accessible to the at least one processor (Fig.1, the CPU 111 is accessible to the sensor module 170). 
Lee does not explicitly teach that the first height is identified based on input from the at least one proximity sensor.
Shim teaches that the first height is identified based on input from the at least one proximity sensor (Fig.6, [0153], a proximity sensor 141 is configured to detect an object with distance between 4-5 cm).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Shim of using a proximity sensor to detect a height of the object between 4-5cm. The motivation would have been in order to facilitate detecting a movement of object to/from the touch screen.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1).
Regarding claim 14; Lee teaches a method, comprising: 
identifying, in a first instance, a first height (Fig.8A, first height h1) of a hover of an object over an electronic display of a device (Figs.8A and 8B, Lee discloses a method of controlling a brush writing effect based on a hovering height of input means over an electronic device); and 
controlling the device to perform at least one function based on the first height parameter; the at least one function comprising establishing a size of at least one object on the electronic display ([0131], a controller 110 senses a hovering position 822 of the touch pen 200 and a second height h2 of input means 820 above the electronic device 100. The second height h2 in FIG. 8B is lower than the first 
Lee does not teach preventing the size from changing as the height of the hover changes responsive to identifying a gesture established by a movement of the object from a first non-zero height above the display to a second non-zero height above the display; the size being prevented from changing by establishing, at the device, a locked user input parameter corresponding to a current hover height of the object over the electronic display as existing at any particular time subsequent to the identifying of the first height and prior to the identifying of the gesture.
	Sheik-Nainar teaches preventing the parameter from changing as the touch force changes responsive to identifying a gesture established by a movement of the object (Figs.3,4, [0005,0075,0076], a method of dynamically adjusting a parameter (e.g., scrolling, zooming, audio volume) by applying a variable force on a touch panel 302. A current parameter is locked in response to detecting an additional input object 406), the parameter being prevented from changing by establishing, at the device, a locked user input parameter corresponding to a current touch force of the object over the electronic display as existing at any particular time subsequent to the identifying of the first force and prior to the identifying of the gesture (Figs.3-5; [0076,0077], the modulated interface parameter is locked at a current level (e.g., segment 512, Fig.5)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee of controlling a handwriting having thickness varied in response to a height of input means to include the method of Sheik-Nainar of dynamically adjusting an interface parameter based on applied force; and locking the interface parameter at a current level in response to detecting an additional input object on the touch panel. Accordingly, a combination of Lee and Sheik-Nainar would render a method of dynamically adjusting a thickness of a handwriting based on a 
Regarding claim 15; Lee and Sheik-Nainar teach the method of claim 14 as described above. Lee further teaches that the object is selected from a group consisting of: a stylus, a portion of a user’s body ([0017,0088], the input mean can be a user’s finger or pen).
Regarding claim 16; Lee and Sheik-Nainar teach the method of claim 14 as described above. Lee further teaches the at least one function comprises presenting (a brush writing effect 802, Fig.8B), according to a first stroke width correlated to the first height (first height h1), a representation of handwriting input or drawing input (brush writing effect 802), the representation being progressively presented as handwriting input or drawing input is received (Fig.8B, [0131]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) as applied to claim above 14; further in view of Shim et al. (US Pub 2015/0042580 A1).
Regarding claim 17; Lee and Sheik-Nainar teach the method of claim 14 as described above. Lee does not teach that the at least one function comprises adjusting a volume level for the device to a first volume level determined based on the first height.
	Shim teaches the at least one function comprises adjusting a volume level for the device to a first volume level determined based on the first height (Fig.14, [0194], when the user’s finger is moving from the first height to the second height, the controller 180 generates a first control signal for increasing a sound volume)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Shim of adjusting volume in according to detecting a distance between a user’s finger and a mobile device. The motivation would have been in order to increase user experience.
Claims 19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paniaras (US Pub 2015/0332107 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1).
Regarding claim 19; Paniaras teaches at least one computer readable storage medium (CRSM) (a memory 207, Fig.1) that is not a transitory signal, the computer readable storage medium comprising instructions ([0076], the memory 207 stores computer program code) executable by at least one processor (a processor 208) to: 
identify a non-zero height of a hover of an object over an electronic display (Fig.7a, a first distance 708); 
correlate the non-zero height to a first user input parameter ([0103], a distance between a user’s finger and a screen 702 is associated with a size of a visual highlight (e.g., 710 or 714); and 
execute at least a first operation at a device in conformance with the first user input parameter (Figs.7a,7b; a visual highlight (e.g., 710) has a size corresponding to a distance between the user’s finger and the screen 702).

    PNG
    media_image2.png
    1155
    1894
    media_image2.png
    Greyscale

(Figs.7a and 7b of Paniaras reproduced)
Paniaras does not teach generate a locked user input parameter in relation to a desired operation of the device responsive to a gesture beginning from a current non-zero height of the object over the electronic display at any time while tracking hovering of the object over the electronic display to execute the first operation and regardless of whether height of the hover subsequently changes; and set the device to use the locked user input parameter regardless of whether a height of hover subsequently changes.
	Sheik-Nainar teaches generate a locked user input parameter in relation to a desired operation of the device responsive to a gesture at any time while tracking touch force of the object over the electronic display to execute the first operation and regardless of whether touch force subsequently changes (Figs.3,4, [0005,0075,0076], a method of dynamically adjusting a parameter (e.g., scrolling, zooming, audio volume) by applying a variable force on a touch panel 302. A current parameter is locked in response to detecting an additional input object 406), set the device to use the locked user input parameter regardless of whether a touch force subsequently changes (Figs.3-5; [0076,0077], the modulated interface parameter is locked at a current level (e.g., segment 512, Fig.5)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lee of controlling a handwriting having thickness varied in response to a height of input means to include the method of Sheik-Nainar of dynamically adjusting an interface parameter based on applied force; and locking the interface parameter at a current level in response to detecting an additional input object on the touch panel. Accordingly, a combination of Lee and Sheik-Nainar would render a method of dynamically adjusting a thickness of a handwriting based on a hovering height of pen; and locking the thickness corresponding to a current height in response to an additional input object. The motivation would have been in order to improve the user experience.
Regarding claim 20; Paniaras and Sheik-Nainar teach the CRSM of claim 19 as described above. Paniaras further teaches the first user input parameter pertains to a size of a display area for selection (Figs.7a and 7b, an area of a visual highlight), and wherein the instructions are executable to: identify a first area of the electronic display that corresponds to the size of the display area for selection ([0103], a size of the visual highlight is corresponding to a distance between the user’s finger and the screen 702. In particular, a size of a visual highlight 714 corresponding to a distance 712 is larger than a size of the visual highlight 710 corresponding to a distance 708. The distance 708 is greater than the distance 712) and that is at least partially disposed beneath the object [Figs.7a and 7b, [0103,0104], a finger hovers over a slider button 704); and execute the first operation at least in part by facilitating a user selection of the first area ([0008, 0103], the visual highlight is provided at a graphical user interface element to facilitate selection of the graphical user interface element); the first operation comprising one or more of: extracting the first area to create a separate image showing the first area but not portions surrounding the first area (Figs.7a-7d; 8a-8d; [0103,0104], the visual highlight is a highlighted border/halo around a slider button. In other words, the highlight is a partial image showing an area corresponding to a hovering input), selecting an application icon presented within the first area (Figs.8a-8d, [0023,0089], the visual highlight can be applied to an application icon). 
Claims 21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) and Cromer et al. (US Pub 2015/0169218 A1) as applied to claim 1 above; further in view of Levesque et al. (2016/0179199 A1).
Regarding claim 21; Lee, Sheik-Nainar, and Cromer teach the device of claim 1 as described above. Lee and Sheik-Nainar, and Cromer do not teach the first gesture comprises an air tap.
	Levesque teaches the first gesture comprises an air tap ([0033], a user may make a gesture (e.g., a check mark gesture sign in the air).

Regarding claim 22; Lee, Sheik-Nainar, Cromer, and Levesque teach the device of claim 1 as described above. Lee and Sheik-Nainar, and Cromer do not teach the air tap is established by an up/down gesture of the body part with respect to the display while the body part hovers over the display but does not touch the display.
	Levesque teaches the air tap is established by an up/down gesture of the body part with respect to the display while the body part hovers over the display but does not touch the display ([0033], a check mark gesture in the air). The motivation is the same as the rejection of claim 21.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) and Cromer et al. (US Pub 2015/0169218 A1) as applied to claim 23 above; further in view of Zhu et al. (US Pub 2018/0052518 A1).
Regarding claim 24; Lee, Sheik-Nainar, and Cromer teach the device of claim 23 as described above. Lee, Sheik-Nainar, and Cromer do not teach that the first gesture uses different motion of the body part with respect to the display than the second gesture.
	Zhu teaches the first gesture uses different motion of the body part with respect to the display than the second gesture (Figs.12A,12B; [0042], a first hover gesture 175 uses different motion of a thumb with respect to a display than a second hover gesture 176).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of locking modulation of the interface parameter in response to an additional input object and resuming modulation of the interface parameter in response to a subsequent input object as taught by Sheik-Nainar to include the use of first hover gesture and second hover gesture as taught by Zhu such that the first hover gesture is performed to lock modulation of the .
Claims 25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) as applied to claim above 14; further in view of Levesque et al. (US Pub 2016/0179199 A1).
Regarding claim 25; Lee and Sheik-Nainar teach the method of claim 14 as described above. Lee and Sheik-Nainar do not teach that the gesture comprises an air tap.
	Levesque teaches the gesture comprises an air tap ([0033], a user may make a gesture (e.g., a check mark gesture sign) in the air).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Sheik-Nainar of locking modulation of the interface parameter in response to detection of an additional input object to include the check mark gesture in the air as taught by Levesque such that the additional input object performs a hover gesture to lock the modulation of the interface parameter. The motivation would have been in order to improve user experience.
Regarding claim 26; Lee, Sheik-Nainar, and Levesque teach the method of claim 25 as described above. Lee and Sheik-Nainar do not teach the air tap is established by an up/down gesture of the object with respect to the electronic display while the object hovers over the electronic display but does not touch the electronic display.
	Levesque teaches the air tap is established by an up/down gesture of the object with respect to the electronic display while the object hovers over the electronic display but does not touch the electronic display.
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paniaras (US Pub 2015/0332107 A1) in view of Sheik-Nainar (US Pub 2013/0257769 A1) as applied to claim 19 above; further in view of Levesque et al. (US Pub 2016/0179199 A1).
Regarding claim 27; Paniaras and Sheik-Nainar teach the CRSM of claim 19 as described above. Lee and Sheik-Nainar do not teach that the gesture is established by an air tap where the object makes an up/down gesture with respect to the electronic display without the object touching the electronic display.
	Levesque teaches the gesture is established by an air tap where the object makes an up/down gesture with respect to the electronic display without the object touching the electronic display ([0033], a user may make a gesture (e.g., a check mark gesture sign) in the air).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Sheik-Nainar of locking modulation of the interface parameter in response to detection of an additional input object to include the check mark gesture in the air as taught by Levesque such that the additional input object performs a hover gesture to lock the modulation of the interface parameter. The motivation would have been in order to improve user experience.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691